                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

Civil Action No. 17-cv-1276-WJM-SKC

ESTATE OF JAMES STRONG, JR.,

       Plaintiff,

v.

JASON SCHLENKER,

       Defendant.


                    ORDER GRANTING IN PART AND DENYING IN PART
                          DEFENDANT’S MOTIONS IN LIMINE


       Plaintiff Estate of James Strong, Jr., (“Plaintiff”) brings this civil rights action

against Defendant Jason Schlenker (“Defendant”) under 42 U.S.C. § 1983 for use of

excessive force in violation of the Fourth Amendment arising out of the shooting death

of James Strong, Jr., in his home during the execution of a no-knock arrest warrant on

May 28, 2015. (ECF No. 33 ¶¶ 61–72.) The Court has explained the relevant factual

and legal background of this case in detail in other recent Orders (see ECF Nos. 121 &

156), and familiarity with that background is presumed.

       Now before the Court is Defendant’s Motion in Limine (“Motion”). (ECF No. 130.)

For the reasons explained below, the Motion is granted in part, denied in part, and

deferred until trial in part.

                                         I. ANALYSIS

       A motion in limine allows a court to decide evidentiary issues in advance of trial

to avoid delay and ensure “an evenhanded and expeditious trial.” Dry Clean Super Ctr.,
Inc. v. Kwik Indus., Inc., 2012 WL 503510, at *4 (D. Colo. Feb. 15, 2012). A court will

generally not grant a motion in limine unless the moving party meets its burden of

showing that the evidence in question is clearly inadmissible on all potential grounds.”

Romero v. Helmerich & Payne Int’l Drilling Co., 2017 WL 3268878, at *3 (D. Colo. Aug.

1, 2017) (quoting Cook v. Peters, 2015 WL 10986407, at *1 (N.D. Okla. Jul. 30, 2015)).

The Court thus briefly reviews what Plaintiff must show to prevail at trial.

       Plaintiff claims that Defendant used excessive force against Strong in execution

of the warrant. Excessive force claims brought under 42 U.S.C. § 1983 are analyzed

under the Fourth Amendment’s “objective reasonableness” standard, which asks

whether an officer’s actions are objectively reasonable in light of the facts and

circumstances, without regard to underlying intent or motivation. Graham v. Connor,

490 U.S. 386, 388, 397 (1989). Reasonableness is ev aluated under a totality of the

circumstances approach, which requires that the Court consider and balance three

factors: (1) “the severity of the crime at issue,” (2) “whether the suspect poses an

immediate threat to the safety of the officers or others,” and (3) “whether he is actively

resisting arrest or attempting to evade arrest by flight.” Thomson v. Salt Lake Cnty.,

584 F.3d 1304, 1313 (10th Cir. 2009) (quoting Graham, 490 U.S. at 396); see also

Lundstrom v. Romero, 616 F.3d 1108, 1126 (10th Cir. 2010) (ref erring to the Graham

factors as the “three, non-exclusive factors relevant to [an] excessive force inquiry”).

       “Deadly force”—force which creates a substantial risk of death or serious bodily

harm—is “justified only if a reasonable officer in the officer’s position would have had

probable cause to believe that there was a threat of serious physical harm to himself or



                                             2
others.” Cordova v. Aragon, 569 F.3d 1183, 1189, 1192 (10th Cir. 2009)(deadly force

includes “force that is nearly certain to cause death, such as a shot to the head”);

Thomson, 584 F.3d at 1313 (internal quotation marks omitted).

       To assess the degree of threat posed to officers, courts consider, among other

things, “(1) whether the officers ordered the suspect to drop his weapon, and the

suspect’s compliance with police commands; (2) whether any hostile motions were

made with the weapon towards the officers; (3) the distance separating the officers and

the suspect; and (4) the manifest intentions of the suspect.” Estate of Larsen v. Murr,

511 F.3d 1255, 1260 (10th Cir. 2008) (the Larsen factors). “Another important aspect

of this inquiry is whether the officers were in danger at the precise moment that they

used force.” Thomson, 584 F.3d at 1315 (internal quotation marks omitted). The Court

may further consider whether “the officers’ own reckless or deliberate conduct during

the seizure unreasonably created the need to use such force.” Cordova, 569 F.3d at

1188 (internal quotation marks omitted).

       To prevail at trial, Plaintiff must prove to the jury by a preponderance of the

evidence that Defendant’s use of deadly force was not objectively reasonable. At this

juncture, Defendant files this pretrial Motion to raise evidentiary objections to certain of

Plaintiff’s evidence. The Court addresses each of Defendant’s ten objections in turn.

A.     Testimony of Thomas Gates

       Defendant asks the Court to prohibit Thomas Gates from testifying at trial

because Gates was never disclosed as an expert nor did Plaintiff provide any materials

required by Federal Rule of Civil Procedure 26(a)(2). (ECF No. 130 at 2.) Plaintiff does



                                              3
not dispute that it failed to designate Gates as an expert pursuant to Rule 26(a)(2).

Under Rule 37(c), “[i]f a party fails to provide information or identify a witness as

required by Rule 26(a) or (e), the party is not allowed to use that information or witness

to supply evidence . . . at a trial, unless the failure was substantially justified or is

harmless.” Plaintiff does not provide any facts from which the Court could possibly

conclude that failure to designate Gates as a witness was substantially justified or

harmless. The Court thus grants this portion of the Motion. Gates cannot testify at trial.

B.     Testimony of Marcus Strong

       Defendant seeks to exclude the testimony of fact witness Marcus Strong. (ECF

No. 130 at 2.) Plaintiff does not object to the exclusion of Strong’s testimony. The

Motion is thus conceded as to Marcus Strong, and the Court thus grants this portion of

the Motion. Marcus Strong may not testify at trial.

C.     “State of Mind” of James Strong

       Defendant seeks to exclude evidence regarding Strong’s “state of mind” arguing

that it is not relevant to any of Graham or Larsen factors use to evaluate whether use of

deadly force was justified, or that any relevance is outweighed by its potential to

confuse or mislead the jury. (ECF No. 130 at 3–4.) Specifically, Defendant asks that

the Court prohibit testimony or argument “speculating that Strong fired his gun in order

to protect himself or his family.” (Id. at 4.)

       Defendant seeks a broad prohibition on any speculation by any person at trial

that Strong fired his gun to protect himself. Defendant fails to establish that such

evidence would be “clearly inadmissible on all potential grounds.” See Romero, 2017



                                                 4
WL 3268878 at *3. Moreover, it is unclear what type of evidence Plaintiff could offer as

to Strong’s state of mind, given that he is deceased. At present, this issue is

premature, and the Court defers ruling on it until the evidence comes in at trial.

D.     “Make My Day” Theory

       Defendant asks the Court to preclude Plaintiff from arguing that Strong’s firing on

the officers was justified under Colorado’s so-called “make my day” law. That statute

states that an “occupant of a dwelling is justified in using any degree of physical force,

including deadly physical force, against another person when that person has made an

unlawful entry into the dwelling.” Colo. Rev. Stat. § 18-1-704.5.

       The parties do not dispute that the police had a v alid warrant to enter the Strong

residence. Thus, in no sense was the entry into the Strong residence “unlawful,” and as

a result Strong’s use of force against the officers cannot be justified under the “make

my day” law. Plaintiff may not, therefore, argue that the Colorado statute justified

Strong firing at the officers.

E.     SWAT Protocol from Different Jurisdictions

       Defendant seeks to exclude evidence related to “(1) the timing of the execution

of the warrant in terms of when the warrant was issued; (2) the execution of the warrant

with children present; and (3) the use of a flash bang outside the residence” under the

section heading “[p]rohibiting testimony/argument regarding SWAT protocols/practices

from other jurisdictions.” (ECF No. 130 at 5.) It appears that Def endant raises two

separate objections: one to argument or evidence that relies on SWAT practices from

other jurisdictions, and a second to evidence about how and when the warrant was



                                             5
executed because there is no evidence that Defendant was involved in those decisions.

       The Court will defer ruling on Defendant’s objections until they are raised at trial.

Defendant has not established that such evidence is clearly inadmissible on all potential

grounds. See Romero, 2017 WL 3268878 at *3. However, for evidence to be admitted

over a relevance objection at trial, Plaintiff must show either how the SWAT practices of

other jurisdictions are evidence of a national standard and how that national standard

relates to the objective reasonableness of Defendant’s actions, or that Defendant had

some involvement in making decisions about how and when the warrant was executed.

F.     Problems with Investigation and Issuance of the Warrant

       Defendant asks the Court to exclude “any evidence or argument relating to any

alleged inadequacies in the underlying investigation or the warrant leading to the no-

knock raid” as irrelevant to Plaintiff’s excessive force claim, or unduly prejudicial under

Rule 403 given that “Defendant had no involvement in the investigation.” (ECF No. 130

at 6.) The parties have already stipulated that Plaintiff’s expert will not present

testimony on the investigation that resulted in the search warrant. (ECF No. 156 at 5.)

       The Court agrees with Defendant that any issues with the pre-warrant

investigation and issuance of the warrant are not relevant because they do not tend to

make the actions of Defendant in executing the search warrant on the Strong residence

more or less objectively reasonable. The Court thus grants this portion of Defendant’s

Motion; Plaintiff may not present evidence or argument related to the inadequacies in

the underlying investigation and issuance of the warrant leading to the no-knock raid.




                                             6
G.     Improper Tactics of Officer Wilson

       Defendant also seeks to exclude “any evidence or argument challenging the

tactics of Wilson, or any inference that it was the negligent tactics of Wilson that

created the need for Defendant to use deadly force.” (ECF No. 130 at 6–7.) Plaintiff

asks that the Court reserve ruling “until such time as such evidence may be elicited or

developed during the course of trial.” (ECF No. 153 at 8.) The Court agrees with

Plaintiff. At this point, the Court will not categorically exclude evidence or argument

about Wilson’s tactics, but rather defer the question until any such evidence is

presented at trial. See Romero, 2017 WL 3268878 at *3. If challenged at trial, Plaintiff

must be able to articulate the relevance of Wilson’s tactics to the disputed facts in the

case and the impact on the objective reasonableness of Defendant’s actions.

H.     Danger to Others Present in the Home

       Defendant also seeks to exclude “any evidence or argument regarding the

alleged risk to others inside the house besides James Strong.” (ECF No. 130 at 7.)

Defendant cites paragraphs in the complaint related to both the timing of the execution

of the warrant as well as the potential threat of bullets fired by Defendant that pierced

the floor and hit items in the basement.

       Defendant contends that there is “no evidence in the record that Defendant

played any role in the decision as to the timing of the execution of the warrant,” and

thus any evidence or argument challenging that decision is irrelevant and unfairly

prejudicial. (ECF No. 130 at 7.) The Court agrees that if Plaintiff fails to establish that

Defendant was involved in the decision about when to execute the search warrant, then



                                             7
the information about potential dangers of the timing of the execution are irrelevant.

However, a motion in limine is “not a proper vehicle for a party to ask the Court to weigh

the sufficiency of the evidence.” Dry Clean Super Ctr., 2012 WL 503510, at *4 (internal

quotation marks omitted). The Court thus denies this part of the Motion without

prejudice to renewal at trial if Plaintiff attempts to introduce evidence on the propriety of

the timing of execution of the warrant without first establishing that Defendant had a

role in that decisionmaking process.

       Defendant also argues that the “alleged risk to others inside the house is

irrelevant to the factors that the jury will need to consider under both Graham and

Larsen.” (ECF No. 130 at 7.) The Graham and Larsen factors for determining whether

use of deadly force is reasonable are not the exclusive factors for determining

reasonableness. See Lundstrom, 616 F.3d at 1126; Thomson, 584 F.3d at 1314.

Ultimately, the touchstone of the inquiry is objective reasonableness under the

circumstances. Defendant fails to develop an argument as to why this evidence is

irrelevant. The Court thus denies this part of the Motion without prejudice to renewal at

trial. If Defendant objects to such evidence at trial, he should be prepared to explain

why such evidence is irrelevant. See Plumhoff v. Rickard, 572 U.S. 765 (2014).

I.     Pain and Suffering Before Death

       Defendant asks the Court to determine as a matter of law that Plaintiff is not

entitled to recover damages for any alleged pain and suffering by Strong before his

death, and therefore exclude the presentation of evidence or argument on this issue at

trial. (ECF No. 130 at 8–9.) Specifically, Defendant argues that § 1988 instructs the



                                              8
Court to use Colorado law to determine available damages, and then argues that

Colorado law “precludes recovery of any alleged pain and suffering of the decedent in a

wrongful death action.” (Id. at 8.) Plaintiff does not oppose exclusion of this evidence.

(ECF No. 153 at 9.)

      As discussed above, a motion in limine does not test the sufficiency of the

evidence, nor may it be a substitute for a summary judgment motion. Dry Clean Super

Ctr., 2012 WL 503510, at *4; Equal Employment Opportunity Comm’n v. Bok Fin.

Corp.,2014 WL 11730480, at *1 (D.N.M. Feb. 12, 2014) (“It is well-established that a

motion in limine should not be used to argue that an item of damages may not be

recovered as that is the function of a motion for summary judgment, with its

accompanying procedural safeguards.”); see also WJM Revised Practice Standard

III.F.1 (“A motion in limine that is a veiled motion for summary judgment may also be

denied out of hand.”).

      Despite Plaintiff’s non-opposition in its briefing, the Court will not allow Defendant

to raise a summary judgment issue in a motion in limine. Had this same issue been

raised but not opposed on summary judgment, the Court would have had an obligation

to sua sponte review the sufficiency of Defendant’s argument. See Reed v. Bennett,

312 F.3d 1190, 1195 (10th Cir. 2002) (“a party’s failure to file a response to a summary

judgment motion is not, by itself, a sufficient basis on which to enter judgment against

the party”). The Court thus denies the Motion as it pertains to pain and suf fering

damages.

      The Court strongly recommends that the parties be prepared to address, m ost



                                            9
likely in the context of a Rule 50(a) motion by Defendant, whether pain and suffering

damages are available to Plaintiff. The Court also notes that in Berry v. City of

Muskogee, 900 F.2d 1489 (10th Cir. 1990), the Tenth Circuit found that “supplementing

a state survival action with a state wrongful death action does not satisfy the criteria of §

1988 for borrowing state law” because “[a]pplication of state law, at least in some

instances, will be inconsistent with the predominance of the federal interest.” Id. at

1506; see Wilson v. City of Lafayette, 510 F. App’x 775, 784 (10th Cir. 2013) (“[W]e first

considered the possibility that we might instead borrow from state law. . . as authorized

by 42 U.S.C. § 1988. We refused to do so.” (Briscoe, C.J., concurring in judgment in

part and dissenting in part)).

       The Tenth Circuit thus concluded that “the federal courts must fashion a federal

remedy to be applied to § 1983 death cases” and “m ake available to plaintiffs sufficient

damages to serve the deterrent function central to the purpose of § 1983.” Berry, 900

F.2d at 1506–07. According to that court, appropriate compensatory damages include

medical and burial expenses, pain and suffering before death, loss of earnings based

on probable duration of victim’s life, victim’s loss of consortium, and other damages

recognized in common law tort actions. Id. at 1507.1




       1
          Defendant seemingly suggests that, in determining the damages available, the Tenth
Circuit applied Oklahoma law. (ECF No. 130 at 8 n.1.) This reasoning appears to be
inconsistent with the text of Berry and the Tenth Circuit’s subsequent pronouncement that
differences between Oklahoma and Colorado law would not change the outcome in Berry. See
Wilson, 510 F. App’x at 785 (“[T]he fact that Colorado’s wrongful death statute may differ from
the Oklahoma wrongful death statute at issue in Berry does not compel a contrary conclusion.”
(Briscoe, C.J., concurring in judgment in part and dissenting in part)). But see Frontier Ins. Co.
v. Blaty, 454 F.3d 590, 603 (6th Cir. 2006).

                                               10
J.     Loss of Consortium and Emotional Distress of Family Members

       Defendant seeks to exclude testimony related to loss of family consortium

among the surviving family members. (ECF No. 130 at 9.) In response, Plaintiff argues

that Strong’s heirs may recover under Colorado’s wrongful death statute. (ECF No. 153

at 9–11.) However, the only remaining claim in this lawsuit is a § 1983 survival claim

against Defendant brought by the Estate of Strong. No family member makes a

wrongful death claim under Colorado law. Therefore, recovery is limited to what is

permitted under the survival action.

       The Tenth Circuit has determined that the appropriate federal remedy for § 1983

death cases is a survival action brought by the estate of the deceased victim, and

concluded that “appropriate compensatory damages would include medical and burial

expenses, pain and suffering before death, loss of earnings based upon the probable

duration of the victim’s life had the injury not occurred, the victim’s loss of consortium,

and other damages recognized in common law tort actions.” Berry, 900 F.2d at

1506–07. Familial loss of consortium is not an available remedy under this cause of

action. Therefore, loss of consortium of survivors is not relevant to any potential

damages. The Court thus grants this portion of the Motion. Ms. Lanhisha Richmond,

Strong’s live-in partner at the time of his death, may not testify on her personal loss of

consortium or loss of familial consortium.

                                    IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS that Defendant’s Motion in

Limine (ECF No. 130) is GRANTED IN PART, DENIED IN PART, and DEFERRED IN



                                             11
PART, as more fully set forth above.



      Dated this 24th day of July, 2019.

                                                BY THE COURT:




                                                William J. Martínez
                                                United States District Judge




                                           12
